MEMORANDUM**
Andres Gonzalez-Meza appeals the 108-month sentence imposed after his conviction by guilty plea pursuant to a plea agreement for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). We dismiss the appeal.
Despite his knowing and unequivocal waiver of his right to appeal, GonzalezMeza contends that the waiver does not hold because the plea agreement is ambiguous regarding which departures the parties would be able to argue for at sentencing, and because United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) found the sentencing guidelines to be unconstitutional. We reject the first contention because the appeal waiver itself is clear and unambiguous and at his change-of-plea hearing Gonzalez-Mesa acknowledged that he understood the application of the appeal waiver. The Booker contention is foreclosed by our decision in United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (rejecting Booker contention because “a change in the law does not make a plea involuntary and unknowing”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.